Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000652
                                                         14-MAY-2015
                                                         07:52 AM
                          SCWC-12-0000652

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                 vs.
      RICHARD HOMER GIBSON, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-12-0000652; CR. NO. 10-1-0105)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Richard Homer Gibson’s

application for writ of certiorari filed on April 7, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 14, 2015.

Daphne E. Barbee                /s/ Mark E. Recktenwald
for petitioner
                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson